Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondents William Warren Thorsness II and Gregory Francis Smith are each suspended from the practice of law for 30 days. Suspensions effective April 8, 2005. Respondent William Warren Thorsness II shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.